DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  4, 8, 10  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites that the “handle mounting structure is mounted on the support structure or frame at an approximate center of the support structure or frame”. It is unclear what the word “approximate” means in this context and what range is encompassed. Therefore, it has been interpreted to mean any handle/mounting structure that appears to be in the center of the frame. 
Claim 8 recites that “the resiliently flexible panel includes an opening configured sufficiently to permit movement of the first panel end portion along the pin”. However, it is unclear what the word “sufficiently” means in this context and what range is encompassed. Therefore, it has been interpreted to mean that as long as any degree of movement of the panel is permitted along the pin, the limitations of claim 8 are met. 
Claim 10 recites that the “flexible panel is supported on the support structure or frame at an approximate center of the first panel end portion and at an approximate center of the second panel end portion”. It is unclear what the word “approximate” means in this context and what range is encompassed. Therefore, it has been interpreted to mean any flexible panel supported on the support structure or frame at what appears to be the center of the first panel end portion and at what appears to be the center of the second panel end portion 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US20110107537 to Benson et al in view of US20030235457 to Smith et al.
As to claim 1, Benson discloses a cleaning tool (See Benson, Paragraph [0004], Fig. 1, ref. # 100, which teaches a mop body)
 	a support structure or frame extending from a first end portion to a second end portion (See Benson, Paragraph [0026], Fig. 1, ref. # 140, 212, 214, which teaches a connector on the mop body which extends from point 212 to 214)
a handle mounting structure on the support structure or frame (See Benson, Paragraph [0026], Fig. 1, ref. # 130, 140, which teaches and depicts a handle mounted on the mop body, specifically the support frame/connector)
a panel having a first panel end portion supported by the first end portion on the support structure or frame and a second panel end portion supported by the second end portion of the support structure or frame such that the panel is supported to have an arcuate configuration (See Benson, Fig. 1 and 2, ref. # 110, 140, 111, 113, 115 which shows the panel supported by the support member in a curved position, extending from 212 to 214, at the end portions of the panel)
Benson fails to disclose that the panels are resiliently flexible and that at least one of the first and second panel end portions is movable in a direction toward the other of the first and second panel end portions
However, Smith discloses an embodiment of a cleaning tool with a curved panel that can be made of a foam material, the curvature could also be achieved by padding the outer surfaces of wings 28,30 with other materials including non-woven, rubber or other padding that could be sealed in during the manufacturing step. (See Smith, [0039], Fig. 12, ref. # 62). It can be reasonably expected that the panels are moveable towards each other since the panels are composed of a flexible material. 
Benson and Smith are considered analogous to the claimed invention as the both relate to cleaning tools composed of arcuate panels supported by a support structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the curved panels of Benson with the flexible material of Smith so that the panels would remain resilient, to presumably prevent breakage, in the event that pressure was applied to the head (See Smith, Paragraph [0039]).
As to claim 2, Benson discloses that the cleaning tool of claim 1 wherein the support structure or frame is a linearly extending bar. (See Benson, Paragraph [0026], Fig. 1 and 2, ref. # 140, which describes and depicts a linear/straight bar)
As to claim 3, Benson discloses that the support structure or frame is substantially straight (See Benson, Paragraph [0020] and [0026], Fig. 1, 2, ref. # 140, W, 113, 115, which teaches a straight line connecting the first most lateral point and second most lateral point) 
As to claim 4, Benson discloses that the handle mounting structure is mounted on the support structure or frame at an approximate center of the support structure or frame. (See Benson, Paragraph [0026], Fig. 1, ref. # 130, which teaches a handle mounted to the connector/support structure. According to the depiction of the handle in Fig. 1, it is reasonably expected that the handle is mounted in the middle of the connector/support structure). 
As to claim 5, Benson discloses the handle mounting structure is configured to be pivotable (See Benson, Paragraph [0026], Fig. 1, ref. # 130, 134, which disclose that handle is pivotable).
As to claim 6, Benson discloses that the support structure or frame includes an additional structure extending perpendicular to the support structure or frame in a direction away from the support structure or frame and contacting the resiliently flexible panel (See Benson, Paragraph [0022] and [0026], Fig. 1,2, ref. # 132, which teaches an elongated handle which has a free end, which is perpendicular to the support frame and contacts the flexible panels through the support frame).
As to claim 7, the combination of Benson and Smith in claim 1 discloses that the first panel end portion is movable on the support structure or frame toward the second panel end portion, and wherein the second panel end portion is movable on the support structure or frame toward the first panel end portion. (See Smith, [0039], Fig. 12, ref. # 62).
As to claim 9, the combination of Benson and Smith in claim 1 discloses that the resiliently flexible panel is held on the support structure or frame in a flexed configuration. (See Benson, Fig. 1 and 2, ref. # 110, 140, 111, 113, 115 which shows the panel supported by the support member in a curved position, extending from 212 to 214, at the end portions of the panel)
As to claim 10, Benson discloses that the resiliently flexible panel is supported on the support structure or frame at an approximate center of the first panel end portion and at an approximate center of the second panel end portion (See Benson, Fig. 4, ref. # 142, 144, from the depiction of figure 4, it can be reasonably expected that the support structure intersects the panel on the center of Axis A).
The flexible panel limitation is taught by the combination of Smith and Benson in claim 1. 
As to claim 11, Benson discloses that the resiliently flexible panel is supported on the support structure or frame at an end portion of the first panel end portion and at an end portion of the second panel end portion (See Benson, Fig. 4, ref. # 142, 144, Axis B, from the depiction of figure 4, it can be reasonably expected that the support structure intersects the panel on the end portions of the panel on both sides).
As to claim 12, Benson teaches that the second end portion of the frame includes an angled surface (See Benson, Paragraph [0026], Fig. 1 and 2, ref. # 140, 113, 115, which depicts that the straight connector extends from one end of the arcuate panel to the other. Since the panel is curved, it is reasonably expected that the end of the connector must be angled in order to connect with the panel).
As to claim 13, Benson discloses that a cleaning element mounted on and supported by the resiliently flexible panel (See Benson, Paragraph [00028], Fig. 1 and 5, ref. # 111, 110, 150, which discloses that a cleaning sheet may be applied to the surface of the mop body/panels).
As to claim 14, Benson discloses that the cleaning element is mounted on and supported by the resiliently flexible panel and includes a portion extending to and supported by the support structure or frame (See Benson, Paragraph [0028], Fig. 1, ref. # 110, 150, which teaches that the cleaning wipe is applied to the surface of the mop body, which includes an exposed portion of the support member. Therefore, it is reasonable expected that the wipe is supported by the support member as well).
Claims 8 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US20110107537 to Benson et al in view of US20030235457 to Smith et al and US 20140110544 A1 to Chang et al.
As to claim 8, Benson and Smith fail to disclose the support structure or frame includes a pin mounted to the first end portion and wherein the first panel end portion of the resiliently flexible panel includes an opening configured sufficiently to permit movement of the first panel end portion along the pin.
However, Chang teaches an adjusting lever, analogous to a retainer, at the end of a locking unit pin, analogous to the support structure of Benson modified by Smith (See Chang, Paragraph [0043], Fig. 1, ref. # 6, 3)
A threaded bolt, analogous to the pin, which the openings of the panels may pass through to allow movement of the panels (See Chang, Paragraph [0044], Fig. 1, ref. # 63, 611, 621)
A second clamping jaw is movable on the securing member and can be moved towards the first clamping jaw (See Chang, Paragraph [0044], Fig. 1, ref. # 3, 6, 31, 32).
Benson and Smith modified by Chang both relate to devices composed of arcuate panels secured on a linear support rod. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a retainer and pin to the cleaning device and to have made the second panel end movable of Benson modified by Smith in order “to adjust an included angle between the clamping jaws” (See Chang, Paragraph [0044]). 
As to claim 15, Benson discloses a cleaning tool (See Benson, Paragraph [0004], Fig. 1, ref. # 100, which teaches a mop body)
comprising: a support structure for a cleaning material wherein the support structure extends linearly from a first end portion to a second end portion (See Benson, Paragraph [0026], Fig. 1, ref. # 140, 212, 214, which teaches a connector on the mop body which extends from point 212 to 214, Paragraph [0028], Fig. 1, ref. # 110, 150, which teaches that the cleaning wipe is applied to the surface of the mop body, which includes an exposed portion of the support member. Therefore, it is reasonable expected that the wipe is supported by the support member as well)
a pivotable handle mounting structure on the support structure. (See Benson, Paragraph [0026], Fig. 1, ref. # 130, 134, which teaches a pivotable handle mounted to the connector/support structure)
having a first panel end portion supported by the first end portion on the support structure and a second panel end portion supported on the support structure such that the panel is supported to have an arcuate configuration (See Benson, Fig. 1, ref. # 110, 140, 111, which shows the panel supported by the support member in a curved position, extending from 212 to 214, and Fig. 4, ref. # 142, 144, Axis B, from the depiction of figure 4, it can be reasonably expected that the support structure intersects the panel on the end portions of the panel on both sides).
Benson fails to disclose a resiliently flexible panel 
However, Smith discloses an embodiment of a cleaning tool with a curved panel that can be made of a foam material, the curvature could also be achieved by padding the outer surfaces of wings 28,30 with other materials including non-woven, rubber or other padding that could be sealed in during the manufacturing step. (See Smith, [0039], Fig. 12, ref. # 62). 
Benson and Smith are considered analogous to the claimed invention as the both relate to cleaning tools composed of arcuate panels supported by a support structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the curved panels of Benson with the flexible material of Smith so that the panels would remain resilient, to presumably prevent breakage, in the event that pressure was applied to the head (See Smith, Paragraph [0039]).
The combination of Benson and Smith fails to disclose a retainer on the second end portion
The second panel end portion supported by the retainer on the support structure 
 	wherein the second panel end portion is movable on the retainer in a direction toward the first panel end portion
However, Chang teaches an adjusting lever, analogous to a retainer, at the end of a locking unit pin, analogous to the support member, at one end of a locking jaw, analogous to a curved panel (See Chang, Paragraph [0043], Fig. 1, ref. # 6, 3)
A second clamping jaw is movable on the securing member and can be moved towards the first clamping jaw (See Chang, Paragraph [0044], Fig. 1, ref. # 3, 6, 31, 32).
Benson modified by Smith and Chang both relate to devices composed of arcuate panels secured on a linear support rod. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a retainer to the cleaning device and to have made the second panel end of Benson modified by Smith movable as taught by Chang in order “to adjust an included angle between the clamping jaws” (See Chang, Paragraph [0044]). 
As to claim 16, the combination of Smith and Benson and Chang as per the rejection of claim 15 discloses a resiliently flexible panel. With regard to the specific limitation of claim 16 reciting that the retainer is configured to permit the resiliently flexible panel to move along the retainer, Chang discloses that the clamping jaws are movable along the locking unit by using the adjusting lever (See Chang, Paragraph [0044], Fig. 1, 3, 6, 631, 31, 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the retainer to allow the panel to move and to have made the second panel end of Benson modified by Smith and Chang movable in order “to adjust an included angle between the clamping jaws” (See Chang, Paragraph [0044]). 
As to claim 17, Benson discloses an angled surface of the support structure (See Benson, Paragraph [0026], Fig. 1 and 2, ref. # 140, 113, 115, which depicts that the straight connector extends from one end of the arcuate panel to the other. Since the panel is curved, it is reasonably expected that the end of the connector must be angled in order to connect with the panel).
The combination of Benson, Smith, and Chang fails to disclose that the retainer is positioned on the support structure at an angled surface of the support structure
However, the adjusting lever (retainer) of Chang is positioned on the end of the locking unit (support member), where the angled surface of Benson would be positioned (See Chang, Fig.1, ref. # 61, 63, 6, 631).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the retainer at the end of the support member in order to allow the user to control the device and drive the locking unit to move the panels (See Cheng, Paragraph [0043]). 
As to claim 18, Benson discloses that a cleaning element mounted on and supported by the resiliently flexible panel (See Benson, Paragraph [00028], Fig. 1 and 5, ref. # 111, 110, 150, which discloses that a wipe may be applied to the surface of the mop body/panels).
As to claim 19, Benson discloses a cleaning tool (See Benson, Paragraph [0004], Fig. 1, ref. # 100, which teaches a mop body)
comprising: a support structure (See Benson, Paragraph [0026], Fig. 1, ref. # 140, 212, 214, which teaches a connector on the mop body which extends from point 212 to 214)
for a cleaning material (See Benson, Paragraph [00028], Fig. 1 and 5, ref. # 111, 110, 150, which discloses that a wipe may be applied to the surface of the mop body/panels) 
wherein the support structure extends linearly from a first end portion to a second end portion having an angled surface (See Benson, Paragraph [0026], Fig. 1 and 2, ref. # 140, 113, 115, which depicts that the straight connector extends from one end of the arcuate panel to the other. Since the panel is curved, it is reasonably expected that the end of the connector must be angled in order to connect with the panel)
pivotable handle mounting structure on a center portion of the support structure (See Benson, Paragraph [0026], Fig. 1, ref. # 130, 140, which teaches and depicts a handle mounted on the mop body, specifically the support frame. It is reasonable to assume that the handle is mounted in the center of the frame from its depiction in Fig. 1)
panel having a first panel end portion supported by the first end portion on the support structure and a second panel end portion supported on the support structure such that the panel is supported to have an arcuate configuration (See Benson, Fig. 1, ref. # 110, 140, 111, which shows the panel supported by the support member in a curved position, extending from 212 to 214)
Benson fails to disclose a resiliently flexible panel 
However, Smith discloses an embodiment of a cleaning tool with a curved panel that can be made of a foam material, the curvature could also be achieved by padding the outer surfaces of wings 28,30 with other materials including non-woven, rubber or other padding that could be sealed in during the manufacturing step. (See Smith, [0039], Fig. 12, ref. # 62).
Benson and smith are considered analogous to the claimed invention as the both relate to cleaning tools composed of arcuate panels supported by a support structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the curved panels of Benson with the flexible material of Smith so that the panels would remain resilient, to presumably prevent breakage, in the event that pressure was applied to the head (See Smith, Paragraph [0039]).
The combination of Benson and smith fails to disclose that the retainer on the second end portion having a stop surface at a distal end of retainer;
a second panel end portion supported by the retainer on the support structure
 	wherein the second panel end portion is movable on the retainer from the stop surface in a direction toward the first panel end portion.
However, Chang teaches an adjusting lever, analogous to a retainer, at the end of a locking unit pin, analogous to the support member (See Chang, Paragraph [0043], Fig. 1, ref. # 6, 3)
A second clamping jaw, analogous to a second panel end portion, is movable on the locking unit and can be moved towards the first clamping jaw, analogous to a first panel end portion (See Chang, Paragraph [0044], Fig. 1, ref. # 3, 6, 31, 32).
 Benson modified by Smith and Chang both relate to devices composed of arcuate panels secured on a linear support rod. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a retainer to the cleaning device and to have made the second panel end movable of Benson modified by Smith in order “to adjust an included angle between the clamping jaws” (See Chang, Paragraph [0044]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY H YASHARPOUR whose telephone number is (571)272-8405. The examiner can normally be reached M-F, 8 AM-5PM, first Friday of biweek off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY H YASHARPOUR/Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714